Citation Nr: 1340790	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to December 1953.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2010 rating decision of the VA Regional Office (RO) in Oakland, California that denied entitlement to special monthly compensation based on a need for aid and attendance and/or housebound benefits.

The Veteran requested and was scheduled for a videoconference hearing before a Member of the Board in November 2013 but failed to report.  No reason is of record for his failure to appear.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

[This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).]


REMAND

The Veteran asserts that he is eligible for special monthly compensation on account of the need for aid and attendance of another person or on his being housebound.  He is service connected for a depressive reaction, anxiety with psychosomatic features, posttraumatic stress disorder, tension headaches and irritable bowel syndrome, rated 100 percent disabling; and for hemorrhoids, rated as noncompensable.

Special monthly compensation is payable if a veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b)(3), (4).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a)

Review of the record discloses that the appellant was most recently examined for aid and attendance purposes in April 2010.  Since it has been more than three and a half years since that examination was conducted, the Board is of the opinion that a current examination would be helpful to determine his disability status at this time.

Review of the record and Virtual VA discloses that the appellant appears to receive VA outpatient follow-up for his service-connected psychiatric disability and other disorders through the Fresno, California VA facility.  The most recent clinic notes date through April 2011.  Any ensuing evidence may be helpful toward establishing the need for aid and attendance and must be requested and associated with the claims folder.  See Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

[Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.]

1.  Obtain any outstanding VA treatment records, including those from the Fresno VA facility and associate them with the record and/or Virtual VA.  If the RO cannot locate such records, it must specifically document the attempts that were made to retrieve them and explain in writing why further attempts to obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to secure; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination for aid and attendance purposes.  The examiner must be afforded access to the appellant's claims folder and Virtual VA.  The examiner must indicate whether due to the service connected disorders alone the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; and whether he has a mental incapacity which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The examiner must also address whether it is at least as likely as not that the Veteran is permanently housebound because of service connected disorders alone.  This requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises because of service connected disorders alone.

3.  After the above development has been completed, the AMC/RO must readjudicate the claim.  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board for disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

